DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 804 (Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 20, last line, “compare” should be deleted.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9-12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartos et al. (US 9,297,634).

Regarding claims 1 and 11, Bartos et al. discloses a position detection apparatus and method of position detection (see Fig. 1) comprising: a plurality of anisotropic magnetoresistive sensors arranged in an array (see Fig. 1 and col. 2, lines 60-67), wherein each anisotropic magnetoresistive sensor comprises: a magnetic field transducer (elements 4, Fig. 1) comprising magnetoresistive material, the magnetic field transducer configured to provide an output signal based on an interaction between the magnetic field transducer and a magnet (element 3, Fig. 1); and a sensor signal conditioning circuit (i.e., the A/D converters provided in the unit 7, Fig. 1) configured to receive the output signal and generate processed digital position data (see col. 10, lines 23-29); and a central processor (element 10, Fig. 1) in electrical communication with each anisotropic magnetoresistive sensor, wherein the central processor is configured to receive and compare the processed digital position data from at least two of the 
Regarding claims 2 and 12, Bartos et al. discloses a position detection apparatus and method of position detection, wherein each sensor signal conditioning circuit comprises a converter (i.e., the A/D converters provided in the unit 7, Fig. 1) configured to convert the received output signal into digital position data before generating the processed digital position data (see col. 10, lines 23-29).
Regarding claims 6 and 16, Bartos et al. discloses a position detection apparatus, wherein the array is configured on a printed circuit board (PCB) (see col. 4, lines 26-29).
Regarding claims 9 and 19, Bartos et al. discloses a position detection apparatus, wherein no multiplexer is present between the plurality of anisotropic magnetoresistive sensors and the central processor, and wherein the central processor is configured to address the plurality of anisotropic magnetoresistive sensors in parallel or near parallel (see Fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Robinson et al. (US 8,723,511).

Regarding claims 1-3 and 11-13, Bartos et al. discloses a position detection apparatus and method of position detection (see Fig. 1) comprising: a plurality of anisotropic magnetoresistive sensors arranged in an array (see Fig. 1 and col. 2, lines 60-67); wherein each anisotropic magnetoresistive sensor comprises: a magnetic field transducer (elements 4, Fig. 1) comprising magnetoresistive material, the magnetic field transducer configured to provide an output signal based on an interaction between the magnetic field transducer and a magnet (element 3, Fig. 1); and a central processor (element 10, Fig. 1) in electrical communication with each anisotropic magnetoresistive sensor, wherein the central processor is configured to receive and compare the 
Even assuming arguendo, without conceding, that Bartos et al. does not disclose each anisotropic magnetoresistive sensor comprising a sensor signal conditioning circuit and a processor, Robinson et al. shows that this feature is well known in the art. Robinson et al. discloses a device (element 100, Fig. 3) comprising a plurality of magnetoresistive sensors (see Fig. 3), wherein each magnetoresistive sensor comprises: a magnetic field transducer (elements 114, 116, 118, 120, Fig. 3) comprising magnetoresistive material; the magnetic field transducer configured to provide an output signal; a sensor signal conditioning circuit (elements 130, Fig. 3) configured to receive the output signal and generate processed digital position data (see col. 7, lines 12-19); and, wherein each sensor signal conditioning circuit comprises a converter configured to convert the received output signal into digital position data before generating the processed digital position data (see col. 7, lines 12-19), wherein each sensor signal conditioning circuit comprises a processor (elements 132, Fig. 3) configured to process the digital position data to generate the processed digital position data (see col. 7, lines 12-19). Therefore, it would have been obvious to one with ordinary skill in the art before 
Regarding claims 4 and 14, Bartos et al. discloses a position detection apparatus, wherein the digital position data comprises errors associated with at least one of an offset error, a sensitivity error, a thermal effect on offset error, or a thermal effect on sensitivity error (see col. 8, lines 40-47).
Regarding claims 5 and 15, Bartos et al. discloses a position detection apparatus, wherein processing the digital position data comprises compensation of one or more of the errors (see col. 8, lines 40-47).
Regarding claims 6 and 16, Bartos et al. discloses a position detection apparatus, wherein the array is configured on a printed circuit board (PCB) (see col. 4, lines 26-29).
Regarding claims 9 and 19, Bartos et al. discloses a position detection apparatus, wherein no multiplexer is present between the plurality of anisotropic magnetoresistive sensors and the central processor, and wherein the central processor is configured to address the plurality of anisotropic magnetoresistive sensors in parallel or near parallel (see Fig. 1).
Regarding claims 10 and 20, Bartos et al. discloses a position detection apparatus, wherein the magnetic field transducer comprises a Wheatstone bridge circuit (see col. 3, lines 33-38).

s 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Pozzati et al. (US 9,018,941).

Regarding claims 7, 8, 17, and 18, even assuming arguendo, without conceding, Bartos et al. does not appear to disclose the sensors and the processor being electrically powered at different operating voltages, Pozzati et al. shows that this feature is well known in the art. Pozzati et al. discloses a position detection apparatus (element 30, Fig. 10), wherein the plurality of anisotropic magnetoresistive sensors (elements 2a-2c, Fig. 2) and the central processor (element 32, Fig. 10) are configured to be electrically powered at different operating voltages (see Fig. 10 and col. 6, lines 27-37), wherein the plurality of anisotropic magnetoresistive sensors are configured to be electrically powered at a lower operating voltage (Vss) than the operating voltage (Vdd) of the central processor (see Fig. 10 and col. 6, lines 27-37). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, low energy consumption as taught by Pozzati et al. (see col. 3, lines 64-67).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Robinson et al. (US 8,723,511) as applied to claims 1-6, 9-16, 19, and 20 above, and further in view of Pozzati et al. (US 9,018,941).

.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.

The Applicant argues that “Bartos fails to disclose each sensor comprising a sensor signal conditioning circuit configured to receive the output signal and generate processed digital position data. The examiner respectfully disagrees. Bartos et al. discloses a plurality of A/D converters provided in the unit 7 configured to receive the analog intermediate signals 5 and generate digital intermediate signals 8. Furthermore, by discussing, as an alternative, series data reception via a multiplexer, Bartos et al. strongly suggests that the prior configuration comprises parallel data reception. Consequently, Bartos et al. anticipates the argued limitation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/4/2021